

EXECUTION DRAFT
SECURED PROMISSORY NOTE


$6,128,559.91
San Francisco, California
 October __, 2009


The Saint James Eos Wine Company, a California corporation (the “Purchaser”),
for value received, hereby promises to pay to Saphire Advisors, LLC, a Delaware
limited liability company (“Sapphire”), the aggregate principal sum of Six
Million One Hundred Twenty Eight Thousand Five Hundred Fifty Nine Dollars and
Ninety One Cents ($6,128,559.91), subject to increase or decrease pursuant to
Section 2.5(e) of the Purchase Agreement (as defined below), and to pay interest
thereon as provided in this secured promissory note (the “Note”).


In connection with that certain Membership Interest Purchase Agreement, dated
October 12, 2009 (the “Purchase Agreement”), by and among Purchaser, Sapphire,
and The Saint James Company, a North Carolina corporation (“Saint James”),
Purchaser has executed and delivered to Sapphire this Note.  The following is a
statement of the rights of Sapphire under this Note and the conditions to which
this Note is subject and to which Sapphire, by the acceptance of this Note,
agrees:
 
1.           Term.  All outstanding principal and all accrued and unpaid
interest hereunder shall be due and payable on the thirty-month anniversary of
the date hereof (the “Maturity Date”), unless such maturity date is accelerated
in accordance with the terms hereof, subject to earlier repayment as described
herein.
 
2.           Interest.  Interest on the outstanding principal amount of this
Note shall be calculated on the basis of the actual number of days elapsed on
the basis of a year of 360 days at a per annum rate equal to six percent (6.0%)
(the “Interest Rate”); provided, however, that, from and after the occurrence of
an Event of Default (as hereinafter defined), interest shall accrue on the
outstanding principal amount hereunder at the per annum rate of nine percent
(9.0%).
 

--------------------------------------------------------------------------------


 
3.           Payments.  All outstanding principal and accrued and unpaid
interest thereunder shall be due and payable as follows: (i) six payments of
accrued and unpaid interest payable in arrears, commencing on the one-month
anniversary of the date hereof and continuing on the succeeding five monthly
anniversaries thereafter; and (ii) twenty-four equal installments of principal
and accrued and unpaid interest payable in arrears, commencing on the
seven-month anniversary of the date hereof.  All payments hereunder shall be
applied:  (A) first, to accrued and unpaid interest; (B) second, to the payment
of the outstanding principal amount of this Note; and (C) third, to payment of
any of Sapphire’s expenses arising out of this Note.  All payments of principal,
interest, and other amounts due hereunder shall be made by Purchaser in lawful
money of the United States of America in immediately available funds at the
principal place of business of Sapphire or at such other place designated by
Sapphire from time to time in writing to Purchaser. Notwithstanding anything
contained herein to the contrary, the obligations of Purchaser hereunder are
subordinated to the Farm Credit Obligations (and those in place thereof, e.g., a
Qualified Refinancing (as defined in the Security Agreement)).  Notwithstanding
anything to the contained herein to the contrary, except during the pendency of
any event of default set forth in the documents underlying the Farm Credit
Obligations or Qualified Refinancing, as applicable, payments shall be made when
due under this Note (and, if such event of default is cured, any payments
suspended during the pendency of such event of default, are promptly paid to
Sapphire); provided, however, that, if either Farm Credit or the entity that
provides the Qualifying Refinancing shall impose more “restrictive subordination
provisions” as a condition to providing Purchaser with access to its reasonably
required financing, payment hereunder shall be restricted thereby.  For purposes
of this Agreement, the phrase “restrictive subordination provisions” means (i)
reserve requirements imposed upon either or both of Purchaser and Saint James,
(ii) cash, free cash, or excess cash requirements imposed upon either or both of
Purchaser and Saint James, (iii) financial ratios or financial statement ratios
imposed upon either or both of Purchaser and Saint James, (iv) requirements that
all payments to grape growers or suppliers for the current or upcoming season,
as imposed upon either or both of Purchaser and Saint James, shall have been
made in full, or (v) equivalent restrictions, such that Farm Credit or the
Qualifying Financing entity has the contractual right and power to limit or
preclude the performance by the Purchaser of its obligations to the Sapphire
under this Note or the obligations of Saint James, as guarantor under the
Guaranty; subject to the Purchaser not being in breach of any of its covenants
in any such financing agreement, as of the effective date of each financing
agreement between the Purchaser and Farm Credit or between the Purchaser and the
Qualifying Financing entity, as appropriate.
 
4.           Prepayment.  This Note may be prepaid, in whole or in part, by
Purchaser at any time or from time to time, without penalty or premium and
without advance notice to Sapphire.
 
5.           Security and Guaranty.  The payment of this Note is secured by: (i)
that certain Security Agreement, of even date herewith (the “Security
Agreement”), made and executed by Purchaser in favor of Sapphire and granting to
Sapphire a security interest in assets of Purchaser, as described therein; (ii)
that certain Trademark Security Agreement, of even date herewith (the “Trademark
Security Agreement”), made and executed by Purchaser in favor of Sapphire and
granting to Sapphire a security interest in assets of Purchaser, as described
therein; and (iii) that certain Guaranty, of even date herewith (the
“Guaranty”), made and executed by Saint James.  The terms and provisions of the
Security Agreement and Guaranty are hereby incorporated herein by reference.
 
6.           Events of Default.
 
(a) Any of the events specified in this Section 6 shall constitute a default by
Purchaser hereunder (each, an “Event of Default”):
 
(i)           Default in the payment of the principal or unpaid accrued interest
of this Note within five (5) calendar days of the date on which Sapphire has
provided written notice to Purchaser and to Saint James that any amount then-due
and payable has not been received by Sapphire; or
 
1

--------------------------------------------------------------------------------


 
(ii)           Any material breach by Purchaser or Saint James of any
representation, warranty, or covenant in this Note, the Trademark Security
Agreement, the Security Agreement, the Guaranty, Purchase Agreement, or the
registration rights agreement substantially in the form of Exhibit 9.3(f)
attached to the Purchase Agreement, which breach is not cured within five (5)
calendar days of the date on which Sapphire has provided written notice to
Purchaser and to Saint James of the occurrence thereof; or
 
(iii)          Any transaction or series of transactions, the consummation of
which results in a change of Control of Purchaser or Saint James (as defined
below) of all or substantially all of their respective businesses, including,
but not limited to: (A) the transfer of all or substantially all of Purchaser’s
or Saint James’ assets other than to one or more affiliates of Purchaser or
Saint James, or (B) a transfer of Purchaser’s or Saint James’ equity (other than
through a series of arms-length transactions of registered securities in the
public market through broker-dealers) or a reorganization of Purchaser or Saint
James or a merger or consolidation of Purchaser or Saint James, in each such
case in this subsection B with an unaffiliated third party (each, an
“Unauthorized Transferee”), in a single transaction or a series of transactions
which results in an Unauthorized Transferee owning 50% or more of the voting and
equity rights of Purchaser or Saint James (or the merged or consolidated entity)
immediately following such transfer, reorganization, merger or consolidation or
series of transactions, except, in each case, with the prior written consent of
Sapphire, which may not be unreasonably withheld, delayed, or denied.  As used
herein, “Control of Purchaser or Saint James” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of Purchaser or Saint James, whether through the
ownership of equity, by contract or otherwise; or
 
(iv)          Purchaser or Saint James becomes insolvent or unable to pay its
debts as they become due; or
 
(v)           Purchaser or Saint James (A) makes an assignment for the benefit
of creditors, (B) consents to the appointment of a custodian, receiver, or
trustee for itself or for a substantial part of its assets without its consent
and is not removed within 60 days after the appointment, or Purchaser or Saint
James consents to the appointment, or (C) proceedings are commenced against
Purchaser or Saint James under any bankruptcy, reorganization, liquidation, or
similar laws of any jurisdiction, and they remain undismissed for 60 days after
commencement, or Purchaser or Saint James consents to the commencement of those
proceedings; or
 
(vi)          any judgment in excess of $200,000 is entered against Purchaser,
or any attachment, levy, or garnishment in excess of $200,000 is issued against
any property of Purchaser.
 
(b) Upon and during the continuance of an Event of Default (but only subsequent
to the expiration of any relevant cure period), Sapphire may, at its option,
exercise any one or more of the following remedies, by notice in writing to
Purchaser:
 
2

--------------------------------------------------------------------------------


 
(i)            Declare the total unpaid principal balance of this Note, together
with all accrued and unpaid interest thereon, immediately due and payable;
 
(ii)           Foreclose its lien arising under the Trademark Security Agreement
and the Security Agreement and exercise any one or more of the rights and
remedies accruing thereunder; or
 
(iii)          Exercise any other right or remedy available to Sapphire at law
or in equity.
 
(c) Sapphire’s remedies under this Note, the Trademark Security Agreement, the
Security Agreement, and the Guaranty shall be cumulative and concurrent and may
be pursued singly, successively, or together against Purchaser, the collateral
described in the Trademark Security Agreement and the Security Agreement or any
portion or combination thereof, and Sapphire may resort to every other right or
remedy available at law or in equity without first exhausting the rights and
remedies contained herein, all in Sapphire’s sole discretion.  Failure of
Sapphire, for a period of time or on more than one occasion, to exercise any
right or remedy hereunder shall not constitute a waiver of the right to exercise
the same at any time during the continued existence of the Event of Default or
in the event of any subsequent Event of Default.  Sapphire shall not by any
omission or act be deemed to waive any of its rights or remedies hereunder
unless such waiver be in writing and signed by Sapphire, and then only to the
extent specifically set forth therein.  A waiver in connection with one event
shall not be construed as continuing or as a bar to or waiver of any right or
remedy in connection with a subsequent event.
 
(d) Purchaser hereby waives presentment and demand for payment, notices of
nonpayment and of dishonor, protest of dishonor, and notice of protest.
 
7.           Adjustment of Principal Amount.  In the event Purchaser delivers a
Preliminary Statement of Working Capital (as defined in Section 2.5(b) of the
Purchase Agreement), the outstanding principal amount hereunder shall be
increased (or decreased) pursuant to Section 2.5(e) of the Purchase Agreement,
effective retroactively to the date hereof.  In the event the outstanding
principal amount hereunder is increased, any additional payments owed under this
Note as a result of the application of this Section 7 shall be included ratably
in the 24-month payments of principal and interest referenced in Section 3
hereof.  In the event the outstanding principal amount hereunder is reduced,
such reduction shall be deducted ratably from the 24-month payments of principal
and interest referenced in Section 3 hereof.
 
3

--------------------------------------------------------------------------------


 
8.           Conversion.
 
(a) Voluntary Conversion.  At any time until the Note is no longer outstanding,
this Note or any portion thereof (inclusive of principal and all accrued and
unpaid interest thereon) shall be convertible, in whole or in part, into shares
of common stock of Saint James (the “Common Stock”) at the option of Sapphire,
at any time and from time to time.  Sapphire shall effect conversions by
delivering to Saint James a Notice of Conversion, the form of which is attached
hereto as Annex A (a “Notice of Conversion”), specifying therein the principal
amount and the accrued and unpaid interest thereon of this Note to be converted
and the date on which such conversion shall be effected (such date, the
“Conversion Date”).  If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder.  To effect conversions hereunder, Sapphire shall
not be required to surrender this Note to Saint James physically unless the
entire principal amount of this Note, plus all accrued and unpaid interest
thereon, has been so converted.  Amounts so converted shall be applied first
against the unpaid interest hereon and then deducted ratably from the 24-month
payments of principal and interest referenced in Section 3 hereof.  Sapphire and
Saint James shall maintain records showing the principal amount(s) and the
accrued and unpaid interest thereon so converted and the date of such
conversion(s).  Saint James may deliver an objection to any Notice of Conversion
within three business days of delivery of such Notice of Conversion.  Sapphire,
and any permitted assignee by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of the Note, the unpaid and unconverted principal amount of the Note may
be less than the amount stated on the face thereof.
 
(b) Conversion Price.  The conversion price in effect on any Conversion Date
shall be the price determined by the first of the following clauses that
applies:  (a) if the common stock is then listed, traded, or quoted on any stock
exchange, the OTC Bulletin Board, the Pink OTC Markets Inc., or other
interdealer quotation system, the volume weighted average price of the common
stock for the ten trading days immediately preceding such Conversion Date on the
applicable trading market on which the common stock is then listed, traded, or
quoted, as reported by Bloomberg L.P. (or its successor); (b)  if the common
stock is not then so listed, traded, or quoted on any stock exchange, the OTC
Bulletin Board, the Pink OTC Markets Inc., or other interdealer quotation system
but are reported by broker-dealers to their Self Regulatory Organization (“SRO”)
as a trade on the “Other OTC” (otherwise known as the “Grey Market”) and the SRO
distributes the trade data to market data vendors and financial websites, then,
using such data, Saint James shall manually calculate the volume weighted
average price of the common stock for the ten trading days immediately preceding
such Conversion Date; or (c) in all other cases, the fair market value of a
share of common stock as determined by an independent appraiser selected in good
faith by the Sellers and reasonably acceptable to Saint James, subject to
adjustment herein (the “Conversion Price”).
 
(c) Mechanics of Conversion.
 
(i)           Conversion Shares Issuable Upon Conversion of Principal
Amount.  The number of shares of Common Stock issuable upon conversion of the
Note (collectively, the “Conversion Shares”) issuable upon a conversion
hereunder shall be determined by the quotient obtained by dividing (x) the
outstanding amount of the Note to be converted by (y) the Conversion Price.
 
4

--------------------------------------------------------------------------------


 
(ii)           Delivery of Certificate Upon Conversion.  Not later than three
trading days after each Conversion Date (the “Share Delivery Date”), Saint James
shall deliver, or cause to be delivered, to Sapphire a certificate or
certificates representing the Conversion Shares representing the number of
Conversion Shares being acquired upon the conversion of the Note.
 
(iii)           Obligation Absolute.  Subject to Saint James’ right to timely
deliver an objection to Sapphire’s Notice of Conversion pursuant to Section 8(a)
and any rights of setoff under the Purchase Agreement, Saint James’ obligations
to issue and deliver the Conversion Shares upon conversion of the Note in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by Sapphire to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or entity (either, a “Person”) or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by Sapphire or any other Person of any obligation to Saint James
or any violation or alleged violation of law by Sapphire or any other Person,
and irrespective of any other circumstance which might otherwise limit such
obligation of Saint James to Sapphire in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by Saint James of any such action Saint James may have against Sapphire.
 
(iv)           Reservation of Shares Issuable Upon Conversion.  Purchaser shall
cause Saint James to all times reserve and keep available out of its authorized
and unissued shares of Common Stock for the sole purpose of issuance upon
conversion of the Note, as herein provided, free from preemptive rights or any
other actual contingent purchase rights of Persons other than Sapphire, not less
than such aggregate number of shares of the Common Stock as shall be issuable
(taking into account the adjustments of Section 9) upon the conversion of the
outstanding principal amount of the Note and payment of interest
hereunder.  Saint James covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and nonassessable.
 
(v)           Fractional Shares.  No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of the Note.  As to any
fraction of a share that Sapphire would otherwise be entitled to purchase upon
such conversion, Saint James shall at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Conversion Price or round up to the next whole share.
 
(vi)           Transfer Taxes.  The issuance of certificates for shares of the
Common Stock on conversion of the Note shall be made without charge to Sapphire
for any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such certificates, provided that, Saint James shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of Sapphire and Saint James shall not be required to issue or
deliver such certificates unless or until the person or persons requesting the
issuance thereof shall have paid to Saint James the amount of such tax or shall
have established to the satisfaction of Saint James that such tax has been paid.
 
5

--------------------------------------------------------------------------------


 
9.           Certain Adjustments.
 
(a) Stock Dividends and Stock Splits.  If Saint James, at any time while the
Note is outstanding:  (A) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by Saint James upon
conversion of, or payment of interest on, the Note); (B) subdivides outstanding
shares of Common Stock into a larger number of shares; (C) combines (including
by way of a reverse stock split) outstanding shares of Common Stock into a
smaller number of shares; or (D) issues, in the event of a reclassification of
shares of the Common Stock, any shares of capital stock of Saint James, then the
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding any treasury shares of Saint
James) outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination, or
re-classification.
 
(b) Fundamental Transaction.  If, at any time while the Note is outstanding,
(A) Saint James effects any merger or consolidation of Saint James with or into
another Person; (B) Saint James effects any sale of all or substantially all of
its assets in one transaction or a series of related transactions; (C) any
tender offer or exchange offer (whether by Saint James or another Person) is
completed, pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property; or (D) Saint James
effects any reclassification of the Common Stock or any compulsory share
exchange, pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash, or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of the Note,
Sapphire shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash, or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one share of Common Stock (the “Alternate
Consideration”).  For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and Saint James
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration.  If holders of Common Stock are given any choice as
to the securities, cash, or property to be received in a Fundamental
Transaction, then Sapphire shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of the Note following such
Fundamental Transaction.  To the extent necessary to effectuate the foregoing
provisions, any successor to Saint James or surviving entity in such Fundamental
Transaction shall issue to Sapphire a new note consistent with the foregoing
provisions and evidencing Sapphire’s right to convert such note into Alternate
Consideration.  The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 9(b) and ensuring
that the Note (or any such replacement security) will be similarly adjusted upon
any subsequent transaction analogous to a Fundamental Transaction.
 
6

--------------------------------------------------------------------------------


 
(c) Calculations.  All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 9, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of Saint James) issued and
outstanding.
 
(d) Notice to Sapphire.
 
(i)           Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 9, Saint James shall promptly
deliver to each Sapphire a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
(ii)           Notice to Allow Conversion by Sapphire.  If (A) Saint James shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) Saint James shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) Saint James shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of Saint James shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
Saint James is a party, any sale or transfer of all or substantially all of the
assets of Saint James, of any compulsory share exchange, whereby the Common
Stock is converted into other securities, cash, or property, or (E) Saint James
shall authorize the voluntary or involuntary dissolution, liquidation, or
winding up of the affairs of Saint James, then, in each case, Saint James shall
cause to be filed at each office or agency maintained for the purpose of
conversion of the Note, and shall cause to be delivered to Sapphire at its last
address as it shall appear upon the records of the Payee, at least twenty (20)
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights, or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice.  Sapphire is entitled to convert the
Note during the 20-day period commencing on the date of such notice through the
effective date of the event triggering such notice.
 
7

--------------------------------------------------------------------------------


 
10.           Assignment.  The rights and obligations of Purchaser and Sapphire
in this Note shall be binding upon and benefit the successors and permitted
assigns and transferees of such parties.  This Note is not assignable by any
party unless the other party consents to such assignment, the consent for which
assignment or transfer may be withheld, delayed or denied by the relevant party
in its sole and absolute discretion.
 
11.           Loss, Destruction, Mutilation.  Upon receipt by Purchaser of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Note, and (in the case of loss, theft or destruction) of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Note, Purchaser will execute and deliver a new Note, which
shall constitute an additional contractual obligation on the part of
Purchaser.  The issuance and delivery of such new Note shall render this Note
null and void.
 
12.           Amendment.  Any provision of this Note may be amended or modified
upon the written consent of Purchaser and Sapphire.
 
13.           Waiver.  Any provision of this Note may be waived only upon the
written consent of the waiving party.
 
14.           Severability.  The parties hereto intend and believe that each
provision in this Note comports with all applicable law.  However, if any
provision of this Note is found by a court of law to be in violation of any
applicable law, and if such court should declare such provision of this Note to
be unlawful, void or unenforceable as written, then it is the intent of
Purchaser that such provisions shall be given full force and effect to the
fullest possible extent that it is legal, valid and enforceable, that the
remainder of this Note shall be construed as if such unlawful, void or
unenforceable provision were not contained therein, and that the rights,
obligations and interests of Purchaser and Sapphire under the remainder of this
Note shall continue in full force and effect.
 
15.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered pursuant to Section 12.9 of the Purchase Agreement.
 
8

--------------------------------------------------------------------------------


 
16.           Governing Law.  The validity, construction and interpretation of
this Note shall be governed by the laws of the State of California.  The parties
hereto irrevocably agree that all actions or proceedings in any way, manner or
respect, arising out of or from or related to this Note shall be litigated only
in courts having situs in San Francisco, California.  Each party hereby consents
and submits to personal jurisdiction in the San Francisco, California and waives
any right such party may have to transfer the venue of any such action or
proceeding.
 
17.           Waiver of Jury Trial.  PURCHASER WAIVES ANY RIGHT TO TRIAL BY JURY
ON ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (I) UNDER THIS NOTE,
THE SECURITY AGREEMENT, THE PURCHASE AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT, AMENDMENT, OR AGREEMENT WHICH MAY BE DELIVERED IN THE FUTURE IN
CONNECTION WITH THIS NOTE; OR (II) ARISING FROM THE TRANSACTIONS CONTEMPLATED BY
THIS NOTE, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.  PURCHASER AND SAPPHIRE IRREVOCABLY AGREE THAT ALL
ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT ARISING OUT OF OR FROM OR
RELATED TO THIS NOTE SHALL BE LITIGATED ONLY IN COURTS HAVING SITUS WITHIN THE
CITY OF SAN FRANCISCO, STATE OF CALIFORNIA.  PURCHASER AND SAPPHIRE HEREBY
CONSENT AND SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL
COURT LOCATED WITHIN SAID CITY AND STATE.  EACH OF PURCHASER AND SAPPHIRE HEREBY
WAIVE ANY RIGHT THEY MAY HAVE TO TRANSFER OR CHANGE VENUE OF ANY SUCH ACTION OR
PROCEEDING.
 
18.           Attorneys’ Fees.  In the event any suit or action is brought by
Sapphire or Purchaser under this Note to enforce any of its terms, or in any
appeal therefrom, it is agreed that the prevailing party shall be entitled to
recover its reasonable attorneys’ fees from the non-prevailing party.
 
19.           Heading; References.  All headings used herein are used for
convenience only and shall not be used to construe or interpret this
Note.  Except where otherwise indicated, all references herein to Sections refer
to Sections hereof.


IN WITNESS WHEREOF, Purchaser has caused this Note to be issued as of the date
set forth above.



  PURCHASER:  
  
 
By:
   
Its:
 


 
9

--------------------------------------------------------------------------------

 

ANNEX A


NOTICE OF CONVERSION
 
The undersigned hereby elects to convert $__________________________ of
outstanding indebtedness owed under the Secured Promissory Note dated October
___, 2009, by ________________ to the order of Saphire Advisors, LLC, a Delaware
limited liability company, into shares of common stock (the “Common Stock”), of
The Saint James Company  (the “Company”) according to the conditions hereof, as
of the date written below.  If shares of Common Stock are to be issued in the
name of a person other than the undersigned, the undersigned will deliver
herewith such certificates and opinions as reasonably requested by the Company
in accordance therewith.  No fee will be charged to the holder for any
conversion.
  
The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.
 

 
Date to Effect Conversion:
     
Amount of Note to be Converted: __________________
     
Number of shares of Common Stock to be issued: _________
     
Signature:
     
Name:
     
Address for Delivery of Common Stock Certificates:

 
 
10

--------------------------------------------------------------------------------

 